SUMMARY ORDER
Plaintiff-appellant Min Jin appeals from the district court’s denial of her motion, pursuant to Federal Rule of Appellate Procedure 4(a)(5), for an extension of time to file a notice of appeal based upon “excusable neglect.” Jin v. Metropolitan Life Ins. Co., No. 95 Civ. 4427(DFE), 2008 WL 21436211, 2003 U.S. Dist. LEXIS 10430 (S.D.N.Y. June 20, 2003). Jin’s lawyer had filed the notice of appeal in question one day after the filing deadline prescribed by Fed. R.App. P. 4(a)(1). Jin moved for an extension of time to file notice of appeal on the grounds that upheavals in her lawyer’s office, primarily relating to personnel and address changes, as well as Jin’s asserted depressed state and inaccessibility by telephone, contributed to the delinquent filing.
We review a district court’s order denying a motion to extend under Rule 4(a)(5) for abuse of discretion. Goode v. Winkler, 252 F.3d 242, 245 (2d Cir.2001). While “[w]e ... have considerable sympathy for those who, through mistakes—counsel’s inadvertence or their own—lose substantial rights in that way,” Silivanch v. Celebrity Cruises, Inc., 333 F.3d 355, 367 (2d Cir.2003), after examining the record and the district court’s reasoning, we cannot conclude that its application of the test for “excusable neglect” developed in Pioneer Investment Services Co. v. Brunswick Associates Ltd. Partnership, 507 U.S. 380, 113 S.Ct. 1489, 123 L.Ed.2d 74 (1993), and adopted for purposes of deciding Rule 4(a)(5) motions in United States v. Hooper, 9 F.3d 257, 259 (2d Cir.1993), constituted an abuse of discretion. Cf. Silivanch, 333 F.3d at 368-69.
For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.